Citation Nr: 1114694	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-28 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at South Lake Hospital on October 10, 2005.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant is a Veteran who reportedly had active duty from June 1957 to June 1960.

This matter came to the Board of Veterans' Appeals (Board) from an April 2006 decision of a Department of Veterans Affairs (VA) Medical Center (VAMC).  This matter was remanded in June 2008.  In December 2009, the appellant requested a Board hearing which was scheduled for April 2011; however, in March 2011 the appellant cancelled his hearing request.


FINDINGS OF FACT

1.  The appellant received medical care at South Lake Hospital on October 10, 2005.

2.  The appellant does not have a service-connected disability.  

3.  The evidence does not reveal that VA approved a request for prior authorization for the medical services in question.

4.  The care and services rendered on October 10, 2005, at South Lake Hospital, were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical services the appellant received at South Lake Hospital, on October 10, 2005, are met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. the nature of the treatment the Veteran received, the nature of the Veteran's service connected disabilities) are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In any event, the appellant was issued proper VCAA notice in November 2009, which provided notice of the information and evidence necessary to support his claim.

Criteria & Analysis

The appellant is seeking entitlement to payment for unauthorized medical expenses incurred on October 10, 2005.  Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility on October 10, 2005.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the appellant has never claimed that he had any prior authorization from VA for medical treatment at South Lake Hospital on October 10, 2005.  Thus, this fact is not in dispute.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a)  Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a veteran who has a total disability permanent in nature, resulting from a service-connected disability;

(4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b)  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c)  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The appellant does not meet all of the criteria of 38 C.F.R. § 17.120(a) because the care was not rendered for a service-connected disability or nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability.  Service connection is not in effect for any disability.  Additionally, there was no evidence that the appellant was participating in a rehabilitation program.  Nor has the appellant alleged that his treatment was for any of these aforementioned purposes.  The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Consequently, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

As the appellant was not seeking care for his service-connected disability, the Veteran's claim must be considered under the Millennium Health Care and Benefits Act, Public Law 106-177, also known as the Millennium Bill Act.  This Act is effective May 29, 2000, and is codified at 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  The statute found at 38 U.S.C.A. § 1725 was amended, effective October 10, 2008. Veterans Benefits Improvement Act of 2008, Pub. L. No. 110-389, § __, 122 Stat. 4145, __ (2008).  

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

Again, the criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson.

The definition of the term "emergency treatment" is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

On October 9, 2005, at 8:35 a.m., the appellant called the VISN-Telecare, which is a VA telephone system staffed by registered nurses.  The appellant complained of a sore throat for 3 days.  He complained of redness and a knot in the back of his throat.  The system concern was peritonsillar abscess and the "system" and "nurse" recommendation was "urgent."  The follow-up location was the emergency room.  The nurse advised him to go to a local facility immediately due to the severity of the situation, as he was unable to swallow fluids.  

On October 9, at 9:11 a.m., the appellant sought emergency room treatment at South Lake Hospital.  He complained of a sore throat for 3 days on the left side.  A history of diabetes mellitus was noted.  He reported being unable to swallow foods.  It was noted that his primary medical doctor was the VA clinic.  The impression was acute pharyngitis with cellulitis.  He was given a prescription and his condition on discharge was "good."  The Board notes that VA payment or reimbursement for medical expenses incurred on this day was approved.

On October 10, 2005, at 2:35 p.m., the Veteran sought emergency room treatment at South Lake Hospital.  He complained of difficulty swallowing.  His visit the day prior was noted, and it was also noted that his primary medical doctor was with the VA clinic.  The Veteran complained of a sore throat and stated that it "hurts" to swallow.  He reported being able to take medication with hot fluids.  He was administered an IV.  The assessment was acute left tonsillitis.  He was prescribed medication and discharged.

On October 11, 2005, the appellant called the VISN-Telecare.  He stated that he sought emergency room treatment on October 9 and 10, 2005 and was told he needed to be admitted to the hospital "to lance abscess" related to pharyngitis.  The appellant reported that they wanted to admit yesterday.  He wanted to know if he could be treated at a VA outpatient clinic.  He reported a "lump in throat" and minor difficulty swallowing.  The appellant was instructed that he needed to call fee basis.  An addendum from an ambulatory care physician states that the appellant needs to comply with emergency department recommendations for treatment in hospital, and it "cannot be handled here."  

A 'Claim for Payment of Cost of Unauthorized Medical Services' was reviewed by a Chief Medical Officer in April 2006, and it was determined that the claim should be disapproved because VA facilities were available, and it was not an emergency situation.  The Board notes, however, that the same Chief Medical Officer also made the same findings with regard to the October 9, 2005, emergency room visit and such claim was approved.  

The Veteran has submitted several statements in support of his claim.  The Veteran has reported that his problems with his throat were complicated by the fact that he has diabetes mellitus and due to being unable to eat or drink he was unable to manage his insulin levels.  The Board notes that the records from VISN-Telecare do reflect that the Veteran has been prescribed two types of insulin which is to be injected two times per day, including at dinner.  He has also been prescribed Niacine which he takes by mouth with a low fat snack for cholesterol.  

As detailed, the Chief Medical Officer checked the box indicating that a VA medical facility was available for treatment.  The Board notes that the October 9 treatment was rendered on a Sunday and the Veteran had been told by a VA nurse to seek treatment at a local facility; the Orlando VA Medical Center (VAMC), which is the closest VA facility to the appellant's home is not open on the weekends and does not have an emergency room.  Monday October 10 was Columbus Day, which is a federal holiday, thus the Orlando VAMC was not open for outpatient treatment.  Moreover, an October 11 addendum in the VISN-Telecare records reflects that a VA physician stated that the appellant's treatment could not be handled "here," presumably the Orlando VAMC, and that the appellant was to follow the recommendations of the emergency department.  In light of the above, the Board is unable to conclude that a VA facility was feasibly available to render treatment to the Veteran on October 10, 2005.

With regard to whether the treatment constituted a medical emergency, the Board acknowledges that at the time the Veteran sought emergency room treatment on a second day, October 10, for his throat symptomatology he reported being able to take medication with hot fluids.  However, he still reported a sore throat and that it "hurt" to swallow.  However, on such day he was administered an IV, whereas the October 9 record does not reflect that an IV was administered, only medication was prescribed.  The Veteran has also stated that on October 9 he was told to return to the emergency room if he was unable to swallow or his condition worsened.  In light of the Veteran's diabetes mellitus, which requires the intake of insulin with food, and his inability to properly regulate his diabetes for 4 days, the Board finds that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would have been hazardous to life or health.  

In consideration of the entire record, the Board finds that there is a state of equipoise of the positive and the negative evidence on the question of whether the private care sought on October 10, 2005, constituted a medical emergency of such nature that delay would have been hazardous to life or health, and whether a VA facility was feasibly available to render treatment.  In such a case, the question is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Thus, in light of the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a VA facility was not feasibly available to render medical care and delay of medical emergency treatment on October 10, 2005, would have been hazardous to life or health.  

Accordingly, the criteria have been met for entitlement to payment or reimbursement for unauthorized medical services provided at South Lake Hospital on October 10, 2005.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at South Lake Hospital on October 10, 2005, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


